                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


LEWIS MICHAEL GEORGE,

               Plaintiff,

               v.                                       CASE NO. 19-3067-SAC

MEADE COUNTY, KANSAS, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Lewis Michael George is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Amended Complaint that are discussed herein. Plaintiff is

also given an opportunity to file a proper second amended complaint.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas. Plaintiff alleges in his

Amended Complaint (Doc. 4) that while he was being held in the Meade County Jail on

Case No. 12CR60, he was sexually assaulted by his criminal defense attorney. Plaintiff alleges

that this happened once while he was in the Sheriff’s office and once in the Meade County

Courthouse. Plaintiff alleges that the Sheriff and District Attorney “allowed this to happen.”

Plaintiff alleges that his defense attorney used his power and influence over Plaintiff to pressure

Plaintiff into accepting a plea deal that was not in Plaintiff’s best interest. Plaintiff alleges that

when he threatened to tell what had happened, his defense attorney “paid him off.”




                                                  1
       Plaintiff names as defendants his defense attorney, the prosecuting attorney, the Meade

County Sheriff, and Meade County, Kansas. Plaintiff seeks punitive damages and a sentence

modification in his state criminal case.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]



                                                2
to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
III. DISCUSSION

        1. Defense Attorney

        Plaintiff alleges that his defense attorney sexually assaulted him. Plaintiff has not shown

that his defense attorney was acting under color of state law as required under § 1983. See Polk

Cty. v. Dodson, 454 U.S. 312, 318–19, 321–23 (1981) (assigned public defender is ordinarily not

considered a state actor because their conduct as legal advocates is controlled by professional

standards independent of the administrative direction of a supervisor); see also Vermont v.

Brillon, 556 U.S. 81, 91 (2009); Dunn v. Harper County, 520 Fed. Appx. 723, 725-26, 2013 WL

1363797 at *2 (10th Cir. Apr. 5, 2013) (“[I]t is well established that neither private attorneys nor

public defenders act under color of state law for purposes of § 1983 when performing traditional

functions as counsel to a criminal defendant.” (citations omitted)). A criminal defense attorney

does not act under color of state law even when the representation was inadequate. Briscoe v.

LaHue, 460 U.S. 325, 330 n.6 (1983). Plaintiff’s claims against his defense attorney are subject

to dismissal for failure to state a claim.

        2. Personal Participation

        Plaintiff has failed to allege how the Sheriff and prosecuting attorney personally

participated in the deprivation of his constitutional rights. An essential element of a civil rights

claim against an individual is that person’s direct personal participation in the acts or inactions

upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo

v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24

(10th Cir. 1997). Plaintiff merely alleges that the Sheriff and prosecuting attorney “allowed it to

happen.” Conclusory allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff



                                                 4
must plead that each Government-official defendant, through the official’s own individual

actions, has violated the Constitution.”). As a result, a plaintiff is required to name each

defendant not only in the caption of the complaint, but again in the body of the complaint and to

include in the body a description of the acts taken by each defendant that violated plaintiff’s

federal constitutional rights.

       Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).        Plaintiff’s claims against the Sheriff and

prosecuting attorney are subject to dismissal.

       3. County Defendant

       Plaintiff names Meade County, Kansas, as a defendant. A governmental entity may not

be held liable under § 1983 unless the entity itself supported the violation of rights alleged.

Monell v. Dep’t of Social Servs. of City of N.Y., 436 U.S. 658, 691 (1978). As such, liability

generally attaches to a governmental entity when the alleged injury is caused by the entity’s



                                                 5
policy or custom. Id. at 694. Plaintiff makes no such allegation in his Amended Complaint, and

as such, his claim against the county is subject to dismissal.

       A governmental entity is not liable under § 1983 merely because it employed someone

whose actions violated § 1983. The doctrine of respondeat superior or vicarious liability does

not apply. Id. Plaintiff would have to allege facts demonstrating that a county policy caused the

alleged constitutional violation. See Connick v. Thompson, 563 U.S. 51, 60-61 (2011). Official

policy includes “the decisions of a government’s lawmakers, the acts of policymaking officials,

and practices so persistent and widespread as to practically have the force of law.” Id. at 61

(citations omitted). In very limited circumstances, a failure to train may rise to the level of an

official government policy. Id. Plaintiff does not allege facts in the complaint which plausibly

demonstrate that a county policy or a failure to train was responsible for his alleged injury.

       4. Heck Bar and Habeas Nature of Claim

       If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that the




                                                 6
conviction or sentence has been invalidated. Therefore, Plaintiff must show cause why his

Amended Complaint should not be dismissed as barred by Heck.

          Furthermore, to the extent Plaintiff seeks to challenge his sentence, such a challenge must

be brought in a habeas action. “[A] § 1983 action is a proper remedy for a state prisoner who is

making a constitutional challenge to the conditions of his prison life, but not to the fact or length

of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the

legality of a confinement is challenged so that the remedy would be release or a speedier release,

the case must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983, and the

plaintiff must comply with the exhaustion of state court remedies requirement. Heck, 512 U.S. at

482; see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court

remedies is required by prisoner seeking habeas corpus relief). “Before a federal court may grant

habeas relief to a state prisoner, the prisoner must exhaust his remedies in state court. In other

words, the state prisoner must give the state courts an opportunity to act on his claims before he

presents those claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509,

518–19 (1982). Therefore, any claim challenging his state sentence is not cognizable in a § 1983

action.

IV. Response and/or Amended Complaint Required

          Plaintiff is required to show good cause why his Amended Complaint should not be

dismissed for the reasons stated herein. Plaintiff is also given the opportunity to file a complete

and proper second amended complaint upon court-approved forms that cures all the deficiencies

discussed herein.1      Plaintiff is given time to file a complete and proper second amended


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and

                                                        7
complaint in which he (1) raises only properly joined claims and defendants; (2) alleges

sufficient facts to state a claim for a federal constitutional violation and show a cause of action in

federal court; and (3) alleges sufficient facts to show personal participation by each named

defendant.

          If Plaintiff does not file a second amended complaint within the prescribed time that

cures all the deficiencies discussed herein, this matter will be decided based upon the current

deficient Amended Complaint.

          IT IS THEREFORE ORDERED THAT that Plaintiff is granted until July 8, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Amended Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until July 8, 2019, in which

to file a complete and proper second amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated in Topeka, Kansas, on this 12th day of June, 2019.



                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U.S. Senior District Judge


instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (19-3067-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          8
